NO. 12-13-00071-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

MICHAEL JAY BARTON,                                 §      APPEAL FROM THE 7TH
APPELLANT

V.                                                  §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                            §      SMITH COUNTY, TEXAS


                                      MEMORANDUM OPINION
          Michael Jay Barton appeals his conviction for driving while intoxicated. The trial court
sentenced him to life in prison. In his sole issue, Appellant contends the trial court erred in
assessing attorney’s fees against him. We modify the trial court’s judgment and, as modified,
affirm.


                                              BACKGROUND
          Appellant pleaded guilty to driving while intoxicated and pleaded true to the allegations in
the indictment that he had two prior convictions for offenses related to the operating of a motor
vehicle while intoxicated, a conviction for burglary of a building, and a conviction for robbery. The
trial court sentenced him to life in prison and ordered him to pay court costs in the amount of
$788.00.


                                            ATTORNEY’S FEES
          In his sole issue, Appellant contends the trial court erred in assessing attorney’s fees against
him. He argues that the trial court determined that he is indigent and appointed counsel to represent
him. Therefore, the judgment should be reformed to delete the $300.00 attorney’s fee assessed
against him. The State concedes the error.
         The record shows that the trial court found Appellant indigent and appointed counsel. The
bill of costs from the District Clerk’s office reflects a total outstanding balance of $788.00, which
includes a $300.00 assessment for attorney’s fees. The judgment orders Appellant to pay $788.00
in court costs. Additionally, an order to withdraw funds for the full amount of court costs, including
the attorney’s fees, was rendered ordering payment of the costs out of Appellant’s inmate trust
account. This order was incorporated into the judgment.
         Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, he is presumed to
remain indigent for the remainder of the proceedings. TEX. CODE CRIM. PROC. ANN. art. 26.04(p)
(West Supp. 2012). Without record evidence demonstrating a defendant’s financial resources to
offset the costs of legal services, a trial court errs if it orders reimbursement of court appointed
attorney’s fees. Williams v. State, 332 S.W.3d 694, 699 (Tex. App.–Amarillo 2011, pet. denied).
Here, both sides agree that there is nothing in the record to indicate that Appellant’s indigent status
has changed. Therefore, the trial court erred in ordering Appellant to pay the attorney’s fees.
Likewise, the court’s Order to Withdraw Funds, which is incorporated into the judgment,
erroneously orders payment of the full $788.00 out of Appellant’s inmate trust account. We sustain
Appellant’s sole issue.


                                                     DISPOSITION

         When, on appeal, this court has the information necessary for reformation, the judgment will
be reformed and corrected on appeal. See Stokes v. State, 688 S.W.2d 539, 542 (Tex. Crim. App.
1985). Accordingly, we modify the trial court’s judgment and the order to withdraw funds to reflect
that Appellant does not owe $300.00 for attorney’s fees, and the amount of court costs is $488.00.
Additionally, because the judgment does not state the name of Appellant’s trial attorney, we modify
the judgment to reflect that Appellant’s trial attorney was John Jarvis.
         As modified, we affirm the trial court’s judgment.


                                                                    JAMES T. WORTHEN
                                                                       Chief Justice

Opinion delivered October 9, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (DO NOT PUBLISH)


                                                                2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           OCTOBER 9, 2013


                                          NO. 12-13-00071-CR


                                     MICHAEL JAY BARTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1194-12)


                    THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be modified to reflect that the amount of court costs is $488.00; that the order to
withdraw funds be modified to state that the amount of court costs is $488.00; that the judgment
be modified to reflect that John Jarvis was the attorney who represented Michael Jay Barton at
trial; and as modified, the trial court’s judgment is affirmed; and that this decision be certified
to the trial court below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.